Citation Nr: 0208562	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  01-09 150	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Medical Center (MC) in Manchester, New Hampshire


THE ISSUE

Entitlement to VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal a September 2001 determination letter from 
the VAMC in Manchester, New Hampshire.  A personal hearing at 
the VAMC was held in December 2001.


REMAND

The veteran has appointed the Massachusetts Department of 
Veterans Services as his representative.  However, the 
representative was not provided an opportunity to submit a 
Statement of Accredited Representative (VA Form 646).

In May 2002, the Board advised the veteran that his 
representative did not have an office in the state of his 
current residence.  The Board offered the veteran the 
opportunity to appoint another representative.  The Board 
advised the veteran that if he did not wish to select another 
representative or did not respond to the Board's letter, the 
case would be returned to the RO so that his representative 
could review the claims folder and provide argument on his 
behalf.  The veteran did not respond.

Accordingly, this case is REMANDED for the following action:

The RO should provide the veteran's 
representative an opportunity to review 
the claims folder and provide argument on 
his behalf.

The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate decision 
warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




